Case 0:19-cv-62037-KMW Document 12 Entered on FLSD Docket 09/04/2019 Page 1 of 7



                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA
                            FORT LAUDERDALE DIVISION

                        Case No.: 0:19-cv-62037-Williams/Valle

  THE TOWNHOUSES OF
  EMERALD HILLS, INC.

         Plaintiff,

  v.


  ROCKHILL INSURANCE
  COMPANY,

         Defendant.
                                                /

       JOINT AGREED MOTION TO VACATE ORDER DISMISSING CASE
                        AND CLOSING CASE

         Plaintiff The Townhouses of Emerald Hills, Inc. (“Plaintiff”) and

  Defendant Rockhill Insurance Company (“Rockhill”), by and through their

  undersigned counsel, hereby file this Joint Agreed Motion to Vacate Order

  Dismissing Case and Closing Case and states as follows:

         1.     Plaintiff is a residential townhome association in Hollywood, Florida

  that sustained damage due to Hurricane Irma.

         2.     Plaintiff contends Defendant provided insurance coverage and failed to

  afford proper coverage under the insurance contract which resulted in Plaintiff filing

  suit in State Court (Broward Court Case No.: CACE19-015289); Defendant disputes
Case 0:19-cv-62037-KMW Document 12 Entered on FLSD Docket 09/04/2019 Page 2 of 7



  these allegations.

        3.     On or about August 14, 2019, Defendant moved this matter to Federal

  Court creating the above captioned style and case number.

        4.     A subsequent order from the Court was issued on or about August 14,

  2019 requiring a Joint Conference Report and proposed Scheduling Order to be filed

  on or before August 30, 2019.

        5.     The parties met and conferred on August 28, 2019, at which time an

  agreement was reached with respect to both the Joint Conference Report and

  proposed Scheduling Order.

        6.     It was the understanding of Plaintiff’s counsel that counsel for

  Defendant, James Richard Young III, would incorporate the changes we agreed to

  and would file the report before the Court’s deadline.

        7.     Shortly thereafter, due to the impending threat of Hurricane Dorian, the

  ph2ed’s building where its law firm has office space had a mandatory closure after

  which time we were not permitted access to the building until it re-opened.

        8.     In preparing for the storm Plaintiff’s counsel’s law firm had to take its

  computer servers offline as part of the necessary precautions based on the tracked

  path of the storm at that time.

        9.     In the mayhem related to the storm preparations, both professionally

                                          -2-
Case 0:19-cv-62037-KMW Document 12 Entered on FLSD Docket 09/04/2019 Page 3 of 7



  and personally, Plaintiff’s counsel saw an electronic filing in the above captioned

  matter that was erroneously believed to have been the Joint Conference Report and

  proposed Scheduling Order.

        10.    When Plaintiff’s counsel’s law firm attempted to go back online with

  its server, it experienced technical issues that were resolved promptly by

  approximately 9:00 a.m. on September 4, 2019.

        11.    Plaintiff’s counsel promptly realized upon checking that neither the

  Joint Conference Report nor the proposed Scheduling Order were filed. Plaintiff’s

  counsel was not sure if the failure to file the report and proposed Order by opposing

  counsel was due to a change in his position as to any of the agreements reached.

        12.    Therefore, Plaintiff’s counsel did not believe it was proper to file the

  Joint Conference Report and proposed Scheduling Order without confirming with

  opposing counsel.

        13.    Plaintiff’s counsel left three telephone messages and emailed

  Defendant’s counsel throughout the course of the day (September 4, 2019) and then

  received this Court’s Order of Dismissal at 4:14 p.m.

        14.    Plaintiff’s counsel just heard from opposing counsel at 4:44 p.m. with

  an intent to file this Motion and submit the Joint Conference Report and proposed

  Scheduling Order.

                                          -3-
Case 0:19-cv-62037-KMW Document 12 Entered on FLSD Docket 09/04/2019 Page 4 of 7



        15.    Any failure to timely comply with the Court’s requirement was directly

  related to the significant threat of the impending hurricane and was not willful,

  intentional, or deliberate.

        16.    As noted above, the parties timely met, prepared and agreed upon a

  Joint Conference Report and proposed Scheduling Order.

        17.    The Court’s Order of Dismissal in no way harms or prejudices the

  Defendant, but does create prejudice to Plaintiff and Plaintiff’s counsel. The only

  reasons the Joint Conference Report and proposed Scheduling Order were not timely

  filed was a direct result of Plaintiff’s counsel reasonably relying on counsel for

  Defendant’s representation that it was timely filed as an agreement had been reached

  and/or due to impracticality and/or impossibility of Plaintiff’s counsel being forced

  to take its servers offline and having no means of filing with the Court between

  Friday, August 30, 2019 and approximately 9:00 a.m. on September 4, 2019, all

  related to the impending threat of Hurricane Dorian.

        18.    Further, the counsel for the Defendant was locked out of his office due

  to hurricane pre-cautions until 12:00 p.m. today, September 4, 2019.

        19.    Plaintiff’s counsel has never been sanctioned or had a case dismissed

  by the Court for failure to timely comply with any obligation and asserts that but for

  the circumstances explained below it would not have occurred in this matter.

                                          -4-
Case 0:19-cv-62037-KMW Document 12 Entered on FLSD Docket 09/04/2019 Page 5 of 7



         20.    The proposed scheduling Order has been forwarded to the Court’s

  designated email address and the Joint Scheduling Report has been filed with the

  Court. Both are attached as an Exhibits to this Motion.

         WHEREFORE, the parties hereby pray this Honorable Court to enter and

  Order vacating the dismissal issued today September 4, 2019 at approximately 4:14

  p.m.

         Respectfully submitted this 4 day of September, 2019.

  /s/ Michael D. Leader                     /s/ J. Richard Young
  MICHAEL D. LEADER                         J. RICHARD YOUNG
  (Electronically signed by J. Richard      Florida Bar No. 0563250
  Young with express permission of          MOZLEY, FINLAYSON & LOGGINS LLP
  Michael D. Leader)                        4767 New Broad Street
  SCOTT R. ZUCKER                           Orlando, Florida 32814
  Leader, Leader & Zucker, PLLC             Tel: (407) 514-2765 Ext. 2317
  633 South Andrews Avenue,                 Fax: (404) 250-9355
  Suite 201                                 ryoung@mfllaw.com
  Fort Lauderdale, Florida 33301
  mleader@leader-law.com                    Attorneys for Defendant Rockhill Insurance
  service@leader-law.com                    Company
  Attorneys     for    Plaintiff   The
  Townhouses of Emerald Hills, Inc.




                                          -5-
Case 0:19-cv-62037-KMW Document 12 Entered on FLSD Docket 09/04/2019 Page 6 of 7



                     IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

                       Case No.: 0:19-cv-62037-Williams/Valle

  THE TOWNHOUSES OF
  EMERALD HILLS, INC.

        Plaintiff,

  v.


  ROCKHILL INSURANCE
  COMPANY,

        Defendant.
                                              /

                           CERTIFICATE OF SERVICE

        I hereby certify that I electronically filed the foregoing JOINT

  CONFERENCE REPORT using the Court’s CM/ECF System, which will

  automatically send a copy of same to the following counsel of record:

                                Michael D. Leader, Esq.
                                 Scott R. Zucker, Esq.
                           Leader, Leader & Zucker, PLLC
                        633 South Andrews Avenue, Suite 201
                            Fort Lauderdale, Florida 33301
                               mleader@leader-law.com
                               szucker@leader-law.com
                               service@leader-law.com
             Attorneys for Plaintiff The Townhouses of Emerald Hills, Inc.

        This 4 day of September, 2019.
Case 0:19-cv-62037-KMW Document 12 Entered on FLSD Docket 09/04/2019 Page 7 of 7



                                /s/ J. Richard Young
                                J. RICHARD YOUNG
                                Florida Bar No. 0563250
